Exhibit 10.2
EMPLOYMENT AGREEMENT
     THIS AGREEMENT (the “Agreement”) is entered into by and between FreightCar
America, Inc., a Delaware corporation (the “Company”), and Thomas McCarthy (the
“Executive”), effective as of the date set forth by the Executive on the
signature page hereof (the “Effective Date”).
     WHEREAS, the Executive and the Company have reached agreement concerning
the terms and conditions of his employment and wish to formalize that agreement;
     NOW, THEREFORE, in consideration of the mutual terms, covenants and
conditions stated in this Agreement, the Executive and the Company agree as
follows:
     1. Employment, Position and Duties. The Company shall employ the Executive,
and the Executive hereby agrees to serve the Company, as its Senior Vice
President, Human Resources, and the Executive shall have such responsibilities,
duties and authority as are customarily associated with such office. The
Executive also hereby agrees to serve as an officer of such of the Company’s
subsidiaries (if any) as the Company’s Chief Executive Officer shall reasonably
request.
     2. Term. The employment of the Executive by the Company pursuant to this
Agreement will commence as of the Effective Date and will terminate three
(3) years thereafter; provided, however, that this Agreement shall remain in
effect from year to year thereafter unless, not less than ninety (90) days prior
to the then termination of the term of this Agreement, either the Executive or
the Company shall deliver to the other written notice of his or its intention
not to continue in effect this Agreement, in which case this Agreement shall
terminate as of December 31 of the year in which such notice is given (the
“Term”); and provided further that, if a Change in Control (as defined below)
shall have occurred during the Term, this Agreement shall continue in effect and
the Term shall be extended until at least the second anniversary of such Change
in Control.
     3. Duties. During the Term:
     (a) The Executive shall report to the Company’s Chief Executive Officer.
     (b) The Executive will devote substantially all his full working time and
best efforts, talents, knowledge and experience to serving the Company. However,
the Executive may devote reasonable working time to activities such as
supervision of personal investments and activities involving professional,
charitable, educational, religious and similar types of activities, speaking
engagements and membership on other boards of directors, provided that such
activities do not interfere in any substantial way with the business of the
Company; and provided further, that the Executive may not serve on the board of
directors of any other for-profit company without the prior written approval of
the Board or of a Board committee to which such approval shall have been
delegated. The time involved in such activities shall not be treated as vacation
time. The Executive shall be entitled to keep any amounts paid to him in
connection with such activities (e.g., director fees and honoraria).

 



--------------------------------------------------------------------------------



 



     (c) The Executive will perform his duties diligently and competently and
shall act in conformity with the Company’s written and oral policies and within
the limits, budgets and business plans set by the Board. The Executive will at
all times during the Term adhere to and obey all of the rules and regulations in
effect from time to time relating to the conduct of executives of the Company.
Except as provided in (b) above, the Executive shall not engage in consulting
work or any trade or business for his own account or for or on behalf of any
other person, firm or company that competes, conflicts or interferes with the
performance of his duties hereunder in any way.
     4. Place of Performance. In connection with the Executive’s employment by
the Company, the Executive shall be based at the Company’s offices in Chicago,
Illinois, except for required travel on the Company’s business.
     5. Compensation and Related Matters. As compensation and consideration for
the performance by the Executive of the Executive’s duties, responsibilities and
covenants pursuant to this Agreement, the Company agrees to pay the Executive
and the Executive agrees to accept in full payment for such performance the
amounts and benefits set forth below:
     (a) Salary. Commencing as of the Effective Date, the Company shall pay to
the Executive an annual base salary (“Base Salary”) of two hundred twenty-five
thousand dollars ($225,000). Thereafter, the Board, or such committee of the
Board as is responsible for setting the compensation of senior executive
officers, shall review the Executive’s Base Salary annually in January of each
year, in light of competitive data, the Company’s performance, and the
Executive’s performance, and determine whether to increase the Executive’s Base
Salary on a prospective basis. The first review shall be in January 2008. Such
adjusted annual salary then shall become the Executive’s “Base Salary” for
purposes of this Agreement. The Executive’s annual Base Salary shall not be
reduced at any time, including after any increase, without the Executive’s
consent. The Company shall pay the Executive’s Base Salary according to payroll
practices in effect for all senior executive officers of the Company.
     (b) Annual Bonus. The Executive will be eligible for an annual cash bonus
(the “Bonus”) in accordance with the provisions of the Company’s Salaried Bonus
Plan (the “RONA Plan”), based on performance, and calculated as a percentage of
the Executive’s Base Salary. Initially, the Executive will participate in the
RONA Plan at the Group A, forty percent (40%) of Base Salary target level. In
any plan adopted by the Company to replace the current RONA Plan, the
Executive’s participation will have a potential payout at least equal to his
potential payout under the current RONA Plan. Notwithstanding anything in this
Agreement or the RONA Plan to the contrary, the Executive will participate in
the RONA Plan as if his employment with the Company began on January 1, 2007,
such that any bonus that the Executive may be entitled to under the RONA Plan
for the year 2007 will not be prorated.
     The Company shall pay the Executive’s Bonus, if any, according to the terms
of the RONA Plan. The Company intends that the Bonus will be paid within 21/2
months of the close of the Company’s fiscal year, but in no event later than the
end of the Company’s first fiscal quarter. In the event that payments are not
made within 21/2 months of the close of the Company’s fiscal year, it is the
Company’s intent that this

- 2 -



--------------------------------------------------------------------------------



 



Agreement be construed in a manner consistent with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).
     (c) Equity Compensation. On the Effective Date, the Company shall award the
Executive three thousand five hundred (3,500) shares of Restricted Stock in
accordance with and subject to the terms of the FreightCar America, Inc. 2005
Long Term Incentive Plan (the “2005 LTIP”), vesting in three annual installments
beginning on the first anniversary of the Effective Date, of 1166, 1167, and
1167 shares respectively. This Restricted Stock award would become fully vested
upon a Change in Control. During the Term the Executive shall be eligible for
future awards under the 2005 LTIP or any similar or successor plan, in the sole
discretion of the Board.
     (d) Other Benefits. The Executive shall be entitled to participate in or
receive benefits under any employee benefit plan, arrangement or perquisite made
available by the Company at any time during his employment hereunder to its
executive employees (collectively the “Benefit Plans”), including without
limitation each retirement, 401(k) and profit sharing plan, group life insurance
and accident plan, medical and dental insurance plan, and disability plan,
subject to and on a basis consistent with the terms, conditions and overall
administration of such plans and arrangements. The Company reserves the right to
make changes to any plan, arrangement or perquisite in which the Executive
participates, including termination of any such plan or arrangement, in its sole
discretion, if such changes do not result in a proportionately greater reduction
in the rights of or benefits to the Executive as compared with other executives
of the Company or if such changes are required by law or are technical changes.
     (e) Expenses. The Executive shall be entitled to receive an advance or
prompt reimbursement for all reasonable travel and entertainment expenses or
other out-of-pocket business expenses incurred by the Executive during the Term
in fulfilling the Executive’s duties and responsibilities under this Agreement,
including all expenses of travel and living expenses while away from home on
business or at the request and in the service of the Company, provided that such
expenses are incurred and accounted for in accordance with the policies and
procedures established by the Company.
     (f) Vacation. During his employment hereunder, the Executive shall be
entitled to paid vacations in each calendar year, determined in accordance with
the Company’s vacation policy but not less than four weeks per year. The
Executive shall also be entitled to all paid holidays and personal days given by
the Company to its executive employees.
     6. Termination. The Company, upon action by the Board, may terminate the
Executive’s employment hereunder under the following circumstances:
     (a) Death. The Executive’s employment hereunder shall terminate upon his
death.
     (b) Disability. The Company may terminate the Executive’s employment
hereunder in the event of the Executive’s Disability. For purposes of this
Agreement, “Disability” shall mean, in the written opinion of a qualified
physician selected by the

- 3 -



--------------------------------------------------------------------------------



 



Company, the Executive is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, (i) unable to engage in
any substantial gainful activity, or (ii) receiving income replacement benefits
for a period of not less than 3 months under the Company’s disability plan.
     (c) Cause. The Company may terminate the Executive’s employment hereunder
for Cause. For purposes of this Agreement, the Company shall have “Cause” to
terminate the Executive’s employment hereunder upon the Executive’s (i) willful
and continued failure substantially to perform his material duties with Company
(other than due to Disability), or the commission of any activities constituting
a material violation or material breach of any federal, state or local law or
regulation applicable to the activities of Company, in each case, after notice
thereof from the Board to the Executive and (where possible) a reasonable
opportunity for the Executive to cease and cure such failure, breach or
violation in all respects, (ii) fraud, breach of fiduciary duty, dishonesty,
misappropriation or other act that causes material damage to the Company’s
property or business, (iii) repeated absences from work such that the Executive
is unable to perform his employment or other duties in all material respects,
other than due to Disability or a condition that with the passage of time would
become a Disability, (iv) admission or conviction of, or plea of nolo contendere
to, any crime that, in the reasonable judgment of the Board, adversely affects
the Company’s reputation or the Executive’s ability to carry out the obligations
of his employment, (v) failure to reasonably cooperate with the Company in any
internal investigation or administrative, regulatory or judicial proceeding,
after notice thereof from the Board to the Executive and a reasonable
opportunity for the Executive to cure such non-cooperation or, (vi) act or
omission by in violation or disregard of the Company’s policies, including but
not limited to the harassment and discrimination policies and Standards of
Conduct of the Company then in effect, in such a manner as to cause significant
loss, damage or injury to the property, reputation or employees of the Company.
In addition, the Executive’s employment shall be deemed to have terminated for
Cause if, after the Executive’s employment has terminated, facts and
circumstances are discovered that would have justified a termination for Cause.
For purposes of this Agreement, no act or failure to act on the Executive’s part
shall be considered “willful” unless it is done, or omitted to be done, by him
in bad faith or without reasonable belief that his action or omission was in the
best interests of the Company. Any act or failure to act based upon authority
given pursuant to a resolution duly adopted by the Board or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, in good faith and in the best interests of the Company.
     7. Compensation Upon Termination, Death or During Disability.
     (a) Termination for any Reason. If the Executive’s employment terminates
for any reason, the Company shall pay to him (or his representative) (i) the
Executive’s earned but unpaid Base Salary through the date of termination,
(ii) any annual incentive plan bonus, or other form of incentive compensation,
for which the performance measurement period has ended and the payment amount
earned, but which is unpaid at the time of termination, (iii) any accrued but
unpaid vacation, (iv) any amounts payable

- 4 -



--------------------------------------------------------------------------------



 



under any of the Company’s employee benefit plans in accordance with the terms
of those plans, except as may be required under Code Section 401(a)(13), and
(v) unreimbursed business expenses incurred by the Executive on the Company’s
behalf under Section 5(e).
     (b) Death or Disability. If the Executive’s employment is terminated due to
his death or Disability, the Company shall pay the Executive the benefits and
amounts under Section 7(a), including life or long-term disability insurance
benefits, and the Company shall, thereafter, have no further obligations to the
Executive under this Agreement.
     (c) Cause or By Executive Other than for Good Reason. If the Executive’s
employment is terminated by the Company for Cause or by the Executive for other
than Good Reason, the Company shall pay the Executive the benefits and amounts
under Section 7(a), and the Company shall, thereafter, have no further
obligations to the Executive under this Agreement. For purposes of this
Agreement, “Good Reason” shall mean, without the Executive’s written consent,
the occurrence of any of the following conditions: (i) a Change in Control
pursuant to which the buyer does not either assume this Agreement or otherwise
agree to employ the Executive at or after the acquisition date on terms
substantially comparable in the aggregate to this Agreement, or (ii) unless such
condition is fully corrected within 60 days after written notice thereof, the
Company (A) permanently and materially diminishes the Executive’s authority,
duties, or responsibilities, including without limitation reporting
responsibilities, (B) materially reduces the Executive’s overall compensation,
including Base Salary, Bonus opportunity and equity award participation,
(C) requires the Executive to relocate his principal business office to a
location not within 50 miles of the Company’s principal business office located
in the Chicago, Illinois metropolitan area, or (D) materially breaches the terms
of this Agreement. Notwithstanding anything in this Agreement to the contrary, a
separation from service due to Good Reason must occur, if at all, within
120 days after the Company receives written notice of any one or more of the
conditions set forth in this Section 7(c). The Executive must provide the
Company with written notice of any one or more of the conditions set forth in
this Section 7(c) within 90 days of the initial existence of the condition in
order for such condition to constitute Good Reason under this Agreement.
     For purposes of this Agreement, a “Change in Control” shall be deemed to
have occurred if the conditions set forth in any one of the following paragraphs
shall have been satisfied:
     (i) any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including any securities beneficially owned by
such Person that were acquired directly from the Company or its affiliates)
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities; or
     (ii) the shareholders of the Company approve a merger or consolidation of
the Company with any other corporation and such shareholder approval results in
consummation of said merger or consolidation, other than (A) a merger or
consolidation that would result in the voting securities of the

- 5 -



--------------------------------------------------------------------------------



 



Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, at
least sixty percent (60%) of the combined voting power of the voting securities
of the Company or such surviving entity outstanding immediately after such
merger or consolidation, or (B) a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no Person
acquires more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding securities; or
     (iii) the shareholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all the Company’s assets and such shareholder
approval results in consummation of said liquidation, sale or disposition.
     For purposes of this Agreement, “Beneficial Owner” shall have the meaning
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”). For purposes of this Agreement, “Person” shall have the meaning
given in Section 3(a)(9) of the Exchange Act, as modified and used herein;
however, a Person shall not include (A) the Company or any of its subsidiaries,
(B) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its subsidiaries, (C) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (D) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
     (d) By Company Without Cause or By Executive for Good Reason. If the
Company terminates the Executive’s employment without Cause, or the Executive
terminates his employment for Good Reason, then the Company shall provide the
following payments and benefits, in addition to the payments and benefits under
Section 7(a):
     (i) The Company shall pay the Executive’s Base Salary for twelve
(12) months following the date of termination, provided that, if these payments
must be delayed for six months following the Executive’s termination due to the
restrictions of Code Section 409A(a)(2)(A)(i), the full amount of the
missed/delayed payments shall be made on the first day of the seventh calendar
month following the month in which the Executive’s employment terminates;
     (ii) The Company shall make a payment to the Executive, equal to the
Executive’s target level Bonus under the RONA Plan, or any successor bonus plan,
for the year of termination, with the payment made on the first March 15
following the year of the Executive’s termination, provided that if the payment
must be delayed for six months following the Executive’s termination due to the
restrictions of Code Section 409A(a)(2)(A)(i), the payment shall be made on the
first day of the seventh calendar month following the month in which the
Executive’s employment terminates;

- 6 -



--------------------------------------------------------------------------------



 



     (iii) The Company shall make available continued participation in the
Company’s group health benefit plan to the Executive, and such members of his
family who participated in the group health plan at the time of Executive’s
termination, for a period of twelve (12) months at the same costs and coverage
levels and under the same general terms and provisions of such plan as apply to
active employees after the Executive’s termination; and
     (iv) No payments or benefits provided to the Executive hereunder shall be
reduced by any amount the Executive may earn or receive from employment with
another employer or from any other source.
     (e) The obligations of the Company to make payments and provide benefits
under this Section 7 shall survive the termination of this Agreement.
     8. Restrictive Covenants
     (a) Confidential Information. The Executive understands that the Company
possesses and will possess Confidential Information that is important to its
business. The Company devotes significant financial, human and other resources
to the development of its products, its customer base and the general goodwill
associated with its business and the Company diligently maintains the secrecy
and confidentiality of its Confidential Information. For purposes of this
Agreement, “Confidential Information” is information that was or will be
developed, created, or discovered by or on behalf of the Company, or that became
or will become known by, or was or is conveyed to the Company, which has
commercial value in the Company’s business. Confidential Information is
sufficiently secret to derive economic value from its not being generally known
to other persons. Confidential Information also includes any and all financial,
technical, commercial or other information concerning the business and affairs
of the Company that is confidential and proprietary to the Company, including
without limitation, (i) information relating to the Company’s past and existing
customers and vendors and development of prospective customers and vendors,
including without limitation specific customer product requirements, pricing
arrangements, payments terms, customer lists and other similar information;
(ii) inventions, designs, methods, discoveries, works of authorship, creations,
improvements or ideas developed or otherwise produced, acquired or used by the
Company; (iii) the Company’s proprietary programs, processes or software,
consisting of but not limited to, computer programs in source or object code and
all related documentation and training materials, including all upgrades,
updates, improvements, derivatives and modifications thereof and including
programs and documentation in incomplete stages of design or research and
development; (iv) the subject matter of the Company’s patents, design patents,
copyrights, trade secrets, trademarks, service marks, trade names, trade dress,
manuals, operating instructions, training materials, and other industrial
property, including such information in incomplete stages of design or research
and development; and (v) other confidential and proprietary information or
documents relating to the Company’s products, business and marketing plans and
techniques, sales and distribution networks and any other information or
documents which the Company reasonably regards as being confidential.

- 7 -



--------------------------------------------------------------------------------



 



     The Executive understands that the Company possesses or will possess
“Company Materials” that are important to its business. For purposes of this
Agreement, “Company Materials” are documents or other media or tangible items
that contain or embody Confidential Information or any other information
concerning the business, operations or future/strategic plans of the Company,
whether such documents have been prepared by the Executive or by others. In
consideration of the Executive’s employment by the Company, the compensation
received by the Executive from the Company, and the Company’s agreement to give
the Executive access to certain Confidential Information, the Executive agrees
as follows:
     (i) All Confidential Information and trade secret rights, and other
intellectual property and rights (collectively “Rights”) in connection therewith
will be the sole property of the Company. At all times, both during the
Executive’s employment by the Company and after its termination for any reason,
the Executive will keep in confidence and trust and will not use or disclose any
Confidential Information or anything relating to it without the prior written
consent of a then current officer of the Company except as may be necessary and
appropriate in the ordinary course of performing Executive’s duties to the
Company.
     (ii) All Company Materials will be the sole property of the Company. The
Executive agrees that during the Executive’s employment by the Company, the
Executive will not remove any Company Materials from the business premises of
the Company or deliver any Company Materials to any person or entity outside the
Company, except as the Executive is required to do so in connection with
performing the duties of his employment. The Executive further agrees that,
immediately upon the termination of the Executive’s employment by the Executive
or by the Company for any reason, or during the Executive’s employment if so
requested by the Company, the Executive will return all Company Materials,
apparatus, equipment and other physical property, or any reproduction of such
property, excepting only the Executive’s copy of this Agreement.
     (b) Noncompetition and Nonsolicitation. While employed by the Company and
for a period of twelve (12) consecutive months thereafter, the Executive will
not, directly or indirectly:
     (i) Contact, solicit, interfere with, or divert, or induce or attempt to
contact, solicit, interfere with or divert, any of the Company’s customers;
     (ii) Participate or engage in (as an owner, partner, employee, officer,
director, independent contractor, consultant, advisor or in any other capacity
calling for the rendition of services, advice, or acts of management, operation
or control) any business engaged in the manufacture of railcars in North
America; and

- 8 -



--------------------------------------------------------------------------------



 



     (iii) Solicit or induce or attempt to solicit or induce, by or for himself,
or as the agent of another, or through others as an agent in any way, any person
who is employed by the Company for the purpose of encouraging that employee to
join the Executive as a partner, agent, employee or otherwise in any business
activity which is competitive with the Company.
     (c) Forfeitures. In the event that the Executive materially breaches any of
the restrictions in this Section 8, he shall forfeit all of the applicable
payments and benefits under this Agreement, including but not limited to such
payments and benefits pursuant to Section 7, and the Company shall have the
right to recapture and seek repayment of any such applicable payments and
benefits under this Agreement.
     (d) Intellectual Property. “Inventions” includes all improvements,
inventions, designs, formulas, works of authorship, trade secrets, technology,
computer programs, compositions, ideas, processes, techniques, know-how and
data, whether or not patentable, made or conceived or reduced to practice or
developed by the Executive, either alone or jointly with others, during the term
of the Executive’s employment, including during any period prior to the date of
this Agreement. Except as defined in this Agreement, all Inventions that the
Executive makes, conceives, reduces to practice or develops (in whole or in
part, either alone or jointly with others) during his employment will be the
sole property of the Company to the maximum extent permitted by law. The
Executive agrees to assign such Inventions and all Rights in them to the
Company. Exemptions from this agreement to assign may be authorized in those
circumstances where the mission of the Company is better served by such action,
provided that overriding obligations to other parties are met and such
exemptions are not inconsistent with other Company policies. Further, the
Executive may petition the Company for license to make, market or sell a
particular Invention.
     (e) Injunction. The Executive acknowledges that monetary damages will not
be an adequate remedy for the Company in the event of a breach of this
Section 8, and that it would be impossible for the Company to measure damages in
the event of such a breach. Therefore, the Executive agrees that, in addition to
other rights and remedies that the Company may have, the Company is entitled to
an injunction preventing the Executive from any breach of this Section 8, and
the Executive hereby waives any requirement that the Company post any bond in
connection with any such injunction. The Executive further agrees that
injunctive relief is reasonable and necessary to protect a legitimate,
protectible interest of the Company.
     (f) Blue Pencil. If any court determines that the covenants contained in
this Section 8, or any part hereof, are unenforceable because of the duration or
geographic scope of such provision, such court shall have the power to reduce
the duration or scope of such provision, as the case may be, to as close to the
terms hereof as shall be enforceable and, in its reduced form, such provision
shall then be enforceable.
     (g) Survival. The restrictive covenants contained in this Section 8 shall
survive the termination of this Agreement.

- 9 -



--------------------------------------------------------------------------------



 



     9. Miscellaneous.
     (a) Representations of the Executive. The Executive represents and warrants
to the Company that this Agreement when executed by the Executive will not
conflict with any other agreement or obligation of the Executive and that the
Executive is not bound by any agreement with any third party which would
prohibit the Executive from his involvement with the Company or result in any
liability to the Executive or to the Company.
     (b) Binding Agreement. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amounts would still be payable to him hereunder if he had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive’s devisee, legatee, or other
designee or, if there be no such designee, to the Executive’s estate.
     (c) Notice. Notices, demands and all other communications provided for in
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered, if delivered personally, or (unless otherwise specified) mailed
by United States certified or registered mail, return receipt requested, postage
prepaid, and when received if delivered otherwise, addressed as follows:
If to the Executive:
Thomas McCarthy
154 South Fairfield Avenue
Elmhurst, IL 60126
If to the Company:
c/o FreightCar America, Inc.
Two North Riverside Plaza
Chicago, IL 60606
Attention: Chairman of the Board
or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
     (d) Amendments, Waivers, Governing Law, Validity, Counterparts and Entire
Agreement. No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing, signed by
the Executive and such officers of the Company as may be specifically designated
by the Board. No waiver by either party hereto (the Company on one hand, and the
Executive, on the other hand) at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party

- 10 -



--------------------------------------------------------------------------------



 



shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Illinois without regard to its conflicts of law principles. The
invalidity or enforceability of any provision or provisions of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect. This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original but all of which together will constitute one and the same instrument.
This Agreement sets forth the entire agreement of the parties hereto in respect
of the subject matter contained herein and supersedes all other agreements,
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, employee or representative
of any party hereto; and any prior agreement of the parties hereto with respect
to the subject matter contained herein is hereby terminated and canceled.
     (e) Injunctive Relief. The Executive agrees that in addition to any other
remedy provided at law or in equity or in this Agreement, the Company shall be
entitled to a temporary restraining order and both preliminary and permanent
injunctions restraining the Executive from violating any provision of Section 8
of this Agreement.
     (f) Dispute Resolution. In the event of any dispute or claim relating to or
arising out of this Agreement, the Executive and the Company agree that all such
disputes shall be fully and finally resolved by binding arbitration conducted by
the American Arbitration Association (“AAA”) in Chicago, Illinois in accordance
with the AAA’s National Rules for the Resolution of Employment Disputes,
provided, however, that this arbitration provision shall not apply to, and the
Company shall be free to seek, injunctive or other equitable relief with respect
to any actual or threatened breach or violation by the Executive of his
obligations under Section 8 hereof in any court having appropriate jurisdiction.
The Executive acknowledges that by accepting this arbitration provision he is
waiving any right to a jury trial in the event of a covered dispute. The
arbitrator may, but is not required to, order that the prevailing party shall be
entitled to recover from the losing party its attorneys’ fees and costs incurred
in any arbitration arising out of this Agreement. The Company and the Executive
agree that the jurisdiction and venue for any disputes arising under, or any
action brought to enforce (or otherwise relating to), Section 8 of this
Agreement shall be exclusively in the courts in the State of Illinois, Cook
County, including the Federal Courts located therein (should Federal
jurisdiction exist), and the Company and the Executive hereby submit and consent
to said jurisdiction and venue.
     (g) Withholding. All payments made to the Executive pursuant to this
Agreement shall be subject to applicable withholding taxes, if any, and any
amount so withheld shall be deemed to have been paid to the Executive for
purposes of amounts due to the Executive under this Agreement.
     (h) Removal from any Boards and Positions. If the Executive’s employment is
terminated for any reason under this Agreement, he shall be deemed to resign
(i) if a member, from the Board or board of directors of any affiliate or any
other board to which he has been appointed or nominated by or on behalf of the
Company and (ii) from any

- 11 -



--------------------------------------------------------------------------------



 



     position with the Company or any affiliate, including, but not limited to,
as an officer of the Company or any of its affiliates.
     (i) Insurance; Indemnification. During the Term and through at least the
fifth anniversary of the Executive’s termination of employment from the Company,
the Company agrees to maintain the Executive as an insured party on all
directors’ and officers’ insurance maintained by the Company for the benefit of
its directors and officers on at least the same basis as all other covered
individuals and to indemnify the Executive to the maximum extent permitted under
applicable law.
     (j) Voluntary Agreement. The Executive and the Company represent and agree
that each has reviewed all aspects of this Agreement, has carefully read and
fully understands all provisions of this Agreement, and is voluntarily entering
into this Agreement. Each party represents and agrees that such party has had
the opportunity to review any and all aspects of this Agreement with the legal,
tax and other advisor and advisors of such party’s choice before executing this
Agreement, and have been fully advised as to the same. This Agreement has been
fully and freely negotiated by the parties hereto, shall be considered as having
been drafted jointly by the parties hereto, and shall be interpreted and
construed as if so drafted, without construction in favor of or against any
party on account of its or his participation in the drafting hereof.
     (k) Counterparts. The parties may execute this Agreement in one or more
counterparts, all of which together shall constitute but one Agreement.
[Signature Page to Follow]

- 12 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
and year written by the Executive below.
FREIGHTCAR AMERICA, INC.

         
By:
  /s/ CHRISTIAN RAGOT   /s/ THOMAS P. MCCARTHY
 
       
 
  Christian Ragot   Thomas P. McCarthy
 
  President and Chief Executive Officer    
 
        Date: June 4, 2007   Date: June 4, 2007

- 13 -